News Release Firsthand Technology Value Fund Discloses Top Portfolio Holdings San Jose, CA, September 6, 2013 –Firsthand Technology Value Fund, Inc. (NASDAQ: SVVC) (the “Fund”), a publicly-traded venture capital fund that invests in technology and cleantech companies, disclosed today that its top five holdings as of August 31, 2013 were Facebook, Twitter, AliphCom, Sunrun, and Silicon Genesis. 1. Facebook, Inc. (NASDAQ: FB) is an online social networking service with more than 1 billion monthly active users worldwide. As of August 31, 2013, the Fund’s investment in Facebook consisted of 600,000 shares of common stock and represented approximately 11.2% of the Fund’s estimated gross assets.* 2. Twitter, Inc. is an online social networking service that lets users send and receive 140-character messages (“tweets”). As of August 31, 2013, the Fund’s investment in Twitter consisted of 194,000 shares of preferred stock and 812,200 shares of common stock and represented approximately 10.4% of the Fund’s estimated gross assets.* 3. AliphCom designs and markets wearable technology and audio devices under the Jawbone brand. As of August 31, 2013, the Fund’s investment in AliphCom consisted of 1,928,005 shares of common stock and represented approximately 4.1% of the Fund’s estimated gross assets.* 4. Sunrun, Inc. is a leader in solar system financing for residential customers. As of August 31, 2013, the Fund’s investment in Sunrun consisted of 674,820 shares of common stock and represented approximately 2.9% of the Fund’s estimated gross assets.* 5. Silicon Genesis Corp. is a developer of layer transfer technology for the semiconductor and solar industries. As of August 31, 2013, Silicon Genesis securities represented approximately 2.9% of the Fund’s estimated gross assets* and consisted of approximately 8.5 million shares of preferred and common stock, various debt securities, and warrants to purchase additional common and preferred stock. News Release The Fund also announced that, as of August 31, 2013, estimated gross assets* of the Fund were approximately $221 million, or $25.80 per share, including cash of approximately $13.35 per share. As of August 31, 2013, the Fund’s top five holdings constituted 31.6% of the Fund’s estimated gross assets*. Complete financial statements and a detailed schedule of investments for the period ended June 30, 2013 are available on the Fund’s website at www.firsthandtvf.com. About Firsthand Technology Value Fund Firsthand Technology Value Fund, Inc. is a publicly-traded venture capital fund that invests in technology and cleantech companies. More information about the Fund and its holdings can be found online at www.firsthandtvf.com. *Estimated gross assets as of August 31, 2013 represent total assets of $213,830,588 as of June 30, 2013 plus the net change in unrealized appreciation/depreciation of publicly-traded securities since June 30, 2013. For the purposes of calculating the percentage of gross assets represented by each investment, the value of each holding is determined by the most recent of: (1) the purchase price, (2) the market value for public securities, less any discounts taken due to restrictions on the stock, or (3) the June 30, 2013 fair value of each security, as determined by our Board of Directors. ### The Fund is a non-diversified, closed-end investment company that elected to be treated as a business development company under the Investment Company Act of 1940. The Fund’s investment objective is to seek long-term growth of capital. Under normal circumstances, the Fund will invest at least 80% of its total assets for investment purposes in technology and cleantech companies. News Release CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS: This press release contains "forward-looking statements" as defined under the U.S. federal securities laws. Generally, the words "believe," "expect," "intend," "estimate," "anticipate," "project," "will," and similar expressions identify forward-looking statements, which generally are not historical in nature. Forward-looking statements are subject to certain risks and uncertainties that could cause actual results to materially differ from the Fund’s historical experience and its present expectations or projections indicated in any forward-looking statement. These risks include, but are not limited to, changes in economic and political conditions, regulatory and legal changes, technology and cleantech industry risk, valuation risk, non-diversification risk, interest rate risk, tax risk, and other risks discussed in the Fund’s filings with the SEC. You should not place undue reliance on forward-looking statements, which speak only as of the date they are made. The Fund undertakes no obligation to publicly update or revise any forward-looking statements made herein. There is no assurance that the Fund’s investment objectives will be attained. We acknowledge that, notwithstanding the foregoing, the safe harbor for forward-looking statements under the Private Securities Litigation Reform Act of 1995 does not apply to investment companies such as us. Contact: Heather Hohlowski Firsthand Capital Management, Inc. (408) 624-9525 vc@firsthandtvf.com
